DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 10 May, 2021.
Claims 1 – 7, 9, 10, 12, 13 and 16 – 22 have been amended.
Claim 8 has been cancelled.
Claims 1 – 7 and 9 - 30 are currently pending and have been examined.
The present application is a continuation in part of U.S. Application Number 15/162,217 now U.S. Patent Number 10,867,361.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
CLAIMS 1 – 7 and 9 - 21
Claim 5 is representative. Claim 5 recites:
A method, implemented on a computer system, of efficiently communicating a significance of departures by any one of a plurality of medical care providers from a process-of-care standard for a field of health care, the significance communicated at a granularity of specific procedures and services performed for specific medical conditions, the computer system including at least one processor, the method comprising:
retrieving, by the at least one processor, claim line item information including at least 100,000 claim line item records for episodes of care attributable to the plurality of medical care providers, the plurality of medical care providers numbering at least 1,000, the claim line item information including, in aggregate, at least 100 codes each used to report a corresponding one of a medical, surgical, or diagnostic procedure or service;
retrieving, by the at least one processor from a database, definitions for marker code groups associated with each medical condition of a set of medical conditions, wherein each of the marker code groups comprises one or more related codes from among the at least 100 codes, and wherein each marker code group and the associated medical condition defines a marker-condition pair;
deriving, by the at least one processor, for each marker-condition pair for the set of medical conditions, an actual rate of utilization of the marker code group by each of the medical care providers for episodes of the associated medical condition in the claim line item information;
assigning, for each of the medical care providers by the at least one processor, a status to each marker-condition pair for the set of medical conditions, wherein the status is selected from among a group comprising (i) a fail status, assigned in response to the actual rate of utilization exceeding a target rate of utilization of the marker code group for episodes of the associated medical condition, and (ii) a pass status, assigned in response to the actual rate of utilization not exceeding the target rate of utilization;
receiving, by the at least one processor, an input requesting a display of the significance of departures from the process-of-care standard for a first medical care provider;
retrieving, by the at least one processor from the database for each marker code group, a bundle cost associated with a single utilization of the marker code group;
calculating, by the at least one processor for each for each marker-condition pair having the failed status for the first medical care provider, a cost of overuse based on the bundle cost of the marker code group associated with the respective marker-condition pair and a difference between the actual rate of utilization of the first medical provider and the target rate of utilization for the marker-condition pair; and
causing, by the at least one processor, an output to be displayed in a viewable format, the output including, for each failed marker-condition pair of the set of medical conditions for the first medical care provider, the calculated cost of overuse, wherein the cost of overuse communicates the significance of departures from the process-of-care standard for the associated marker-condition pair.

Claims 1 – 7 and 9 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
deriving for each marker-condition pair for the set of medical conditions, an actual rate of utilization of the marker code group by each of the medical care providers for episodes of the associated medical condition in the claim line item information;
assigning, for each of the medical care providers a status to each marker-condition pair for the set of medical conditions, wherein the status is selected from among a group comprising (i) a fail status, assigned in response to the actual rate of utilization exceeding a target rate of utilization of the marker code group for episodes of the associated medical condition, and (ii) a pass status, assigned in response to the actual rate of utilization not exceeding the target rate of utilization;
calculating, for each for each marker-condition pair having the failed status for the first medical care provider, a cost of overuse based on the bundle cost of the marker code group associated with the respective marker-condition pair and a difference between the actual rate of utilization of the first medical provider and the target rate of utilization for the marker-condition pair.
The claims, as illustrated by Claim 5, recite a mathematical formula or relationship. The claims derive an actual rate of utilization of a marker code group for episodes of an associated medical condition, for each of a plurality of providers, assign a status based on a comparison with a target rate of utilization, and calculates a cost of overuse. The specification discloses the actual rate of utilization as a percentage of the total episodes for the medical condition attributable to the provider in which any of the one or more related codes of the marker code group was utilized (0144). Counting episodes in which a code appears, compared to the total number of episodes, to obtain a percentage of the total is a mathematical relationship. Similarly, assigning a status based on a comparison of the actual rate to a target rate is a simply binary classification relationship (0146). Calculating a cost of overuse is disclosed as a calculation that includes multiplying the bundle cost (a cost associated with a single utilization of the marker code group) to the product of the number of episodes of the medical condition and a difference between the actual rate of utilization and the target rate of utilization (0158). (Cost of Overuse = Bundle Cost * (# Episodes * (Actual Rate – Target Rate). As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 5, also recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Calculating a cost overuse for marker code groups that have an actual rate of utilization over a target rate is a fundamental economic activity that serves to manage personal behavior. This type of activity, i.e. identifying inefficient practitioners, includes conduct that would normally occur when managing a health plan. For example, it is routine in medicine for health plan to evaluate the utilization of services by providers to identify outliers. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
at least one processor, 
a memory (i.e. non-transitory computer-readable medium) containing computer executable instructions
retrieving, by the at least one processor, claim line item information including at least 100,000 claim line item records for episodes of care attributable to the plurality of medical care providers, the plurality of medical care providers numbering at least 1,000, the claim line item information including, in aggregate, at least 100 codes each used to report a corresponding one of a medical, surgical, or diagnostic procedure or service;
retrieving, by the at least one processor from a database, definitions for marker code groups associated with each medical condition of a set of medical conditions, wherein each of the marker code groups comprises one or more related codes from among the at least 100 codes, and wherein each marker code group and the associated medical condition defines a marker-condition pair;
receiving, by the at least one processor, an input requesting a display of the significance of departures from the process-of-care standard for a first medical care provider;
retrieving, by the at least one processor from the database for each marker code group, a bundle cost associated with a single utilization of the marker code group;
causing, by the at least one processor, an output to be displayed in a viewable format, the output including, for each failed marker-condition pair of the set of medical conditions for the first medical care provider, the calculated cost of overuse, wherein the cost of overuse communicates the significance of departures from the process-of-care standard for the associated marker-condition pair. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not  
The processor and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Retrieving information for use in the calculations – i.e. claim line item information, definitions of marker code groups associated with medical conditions, requests for display of information, and bundle costs are insignificant extra-solution activities – i.e. a data gathering step. Similarly, displaying the results of the abstract idea is an extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract provider scoring process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract provider scoring process. Receiving information and requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, merely displaying the results of the abstract process merely appends a conventional post solution activity to the abstract process. Displaying the results of an abstract process is an ancillary part of the abstract idea as in Electric Power Group. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing system/processor and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: actual rate of utilization definitions (13 - 19); number of claim line items (20); those that recite additional abstract ideas including: calculating ratios (2, 6); weighting the status according to a bundle cost (3, 7); comparing actual number of episodes to a minimum number (9); determining a target rate (11); those that recite well-understood, routine and conventional activity or computer functions including: displaying totals (10); those that recite insignificant extra-solution activities; selecting conditions based on practice category; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 4 and 21 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
CLAIMS 22 - 30
Claim 22 is independent. Claim 22 recites:
A graphical user interface (GUI) for use in guiding a user through an analysis of a significance of departure by a plurality of medical care providers from any one of a plurality of process-of-care standards, the significance communicated at a granularity of specific procedures and service performed for specific medical conditions, the GUI implemented by a processor in communication with a memory device, a user input device, and a display device, the GUI comprising:
a configuration display tier comprising:
a specialty control enabling a selection, via the user input device, of a medical specialty from among a plurality of medical specialties, each of the medical specialties associated in the memory device with one or more pairs of medical conditions and marker code groups, wherein each marker code group and the associated medical condition define a marker-condition pair; and
a target control enabling a selection, via the user input device, of a target point definition;
a services summary display tier, displayable in response to at least one selection, via the user input device, on the configuration tier display, the services summary display tier comprising:
a listing of the one or more marker-condition pairs associated with the medical specialty selected via the specialty control; and
for each of the listed marker-condition pairs, a target point for a rate of utilization of the marker code group for the associated medical condition, wherein the target point is determined by applying, by the processor for each of the listed pairs, the target point definition to a protocol range associated with the pair in the memory device; and
a service detail display tier displayable in response to a selection, via the user input device, of one of the listed marker-condition pairs on the services summary display tier, the service detail display tier comprising:
a listing of qualifying medical care providers of the plurality of medical care providers, wherein the qualifying medical care providers meet a qualifying standard for analysis with respect to the selected pair;
for each of the listed qualifying medical care providers, an indication of an amount of excess usage of the marker code group of the selected pair with respect to episodes of the medical condition of the selected pair, wherein the amount of the excess usage is determined, by the processor, by (i) parsing claim line item information stored in the memory device to determine an actual rate of utilization of the marker code group in episodes of the medical condition attributed to the respective listed qualifying medical care provider, and (ii) comparing the target point for the selected pair to the actual rate of utilization; and
for each of the listed qualifying medical care providers, an estimated monetary savings realizable in response to a reduction of the actual rate of utilization to match the target point, wherein the estimated monetary savings communicates the significance of departure from the process-of-care standard for the selected marker-condition pair.

Claims 22 - 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a GUI implemented by a processor which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
wherein the target point is determined by applying, by the processor for each of the listed pairs, the target point definition to a protocol range associated with the pair in the memory device; 
wherein the qualifying medical care providers meet a qualifying standard for analysis with respect to the selected pair;
wherein the amount of the excess usage is determined, by the processor, by (i) parsing claim line item information stored in the memory device to determine an actual rate of utilization of the marker code group in episodes of the medical condition attributed to the respective listed qualifying medical care provider, and (ii) comparing the target point for the selected pair to the actual rate of utilization;
for each of the listed qualifying medical care providers, an estimated monetary savings realizable in response to a reduction of the actual rate of utilization to match the target point, wherein the estimated monetary savings communicates the significance of departure from the process-of-care standard for the selected marker-condition pair.
The claims, as illustrated by Claim 22, recite a mathematical formula or relationship. The claims derive an actual rate of utilization for a provider, of a marker code group for episodes of an associated medical condition, compares the actual rate to a target point to determine excess usage, and determines an estimated savings amount in response to reducing actual usage to the target point. The specification discloses the actual rate of utilization as a percentage of the total episodes for the medical condition attributable to the provider in which any of the one or more related codes of the marker code group was utilized (0144). Counting episodes in which a code appears, compared to the total number of episodes, to obtain a percentage of the total is a mathematical relationship. Similarly, calculating an estimated savings by reducing utilization to a target point As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 22, also recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Calculating monetary savings for marker code groups that have an actual rate of utilization over a target rate is a fundamental economic activity that serves to manage personal behavior. This type of activity, i.e. identifying inefficient practitioners, includes conduct that would normally occur when managing a health plan. For example, it is routine in medicine for health plan to evaluate the utilization of services by providers to identify outliers. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A graphical user interface (GUI) for use in guiding a user through an analysis of a significance of departure by a plurality of medical care providers from any one of a plurality of process-of-care standards, the significance communicated at a granularity of specific procedures and service performed for specific medical conditions, the GUI implemented by a processor in communication with a memory device, a user input device, and a display device, the GUI comprising:
a configuration display tier comprising:
a specialty control enabling a selection, via the user input device, of a medical specialty from among a plurality of medical specialties, each of the medical specialties associated in the memory device with one or more pairs of medical conditions and marker code groups, wherein each marker code group and the associated medical condition define a marker-condition pair; and
a target control enabling a selection, via the user input device, of a target point definition;
a services summary display tier, displayable in response to at least one selection, via the user input device, on the configuration tier display, the services summary display tier comprising:
a listing of the one or more marker-condition pairs associated with the medical specialty selected via the specialty control; and
for each of the listed marker-condition pairs, a target point for a rate of utilization of the marker code group for the associated medical condition,
a service detail display tier displayable in response to a selection, via the user input device, of one of the listed marker-condition pairs on the services summary display tier, the service detail display tier comprising:
a listing of qualifying medical care providers of the plurality of medical care providers;
for each of the listed qualifying medical care providers, an indication of an amount of excess usage of the marker code group of the selected pair with respect to episodes of the medical condition of the selected pair;
for each of the listed qualifying medical care providers, an estimated monetary savings.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The processor, memory, input device and output device are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. A GUI for selecting information for analysis and display is an extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract savings estimation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract savings estimation process. A GUI for selecting and displaying information is a conventional computer element as in Fairwarnings. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor and memory, input and output devices). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further calculating ratios (26); weighting the status according to a bundle cost (27); calculating an actual rate of utilization, comparing the actual rate to a target and aggregating the comparisons (23, 29); those that recite well-understood, routine and conventional activity or computer functions including: simultaneous displays (24); listing qualified marker-condition pairs for each provider (25) those that recite insignificant extra-solution activities; input a qualifying standard; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
THE PRIOR ART
The prior art does not teach or suggest the claimed invention. The closest prior art is Seare et al.: (US PGPUB 2006/0293922 A1) and related applications. Seare teaches a method and system for generating medical provider utilization profiles by analyzing historical medical claims organized by episode of care, and comparing the profiles to a normative profile. Seare enables the identification of medical providers who do not fall within the normal pattern of utilization. Seare associates a group of CPT codes with medical conditions (i.e. marker code groups and marker-condition pairs) and identifies 
Response to Arguments
Applicant’s arguments with respect to the U.S.C. 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claims integrate the abstract idea into a practical application because they provide “a specific improvement over the prior art in the field of healthcare analytics”. Applicant notes that the specification describes factors contributing to rising health care costs that include 10% to 20% of physicians practicing inefficiently – i.e. physicians that are often utilizing more services as compared to a peer group or practice guidelines. Applicant also notes that the specification discloses that health care analytics are currently used by health plans to identify inefficient practitioners, even if “it is often difficult and costly”. Applicant further describes other deficiencies of conventional systems in the context of prior authorizations; however, these remarks are not commensurate with the scope of the claims. Applicant solves the problems described by providing “a specific drill-down evaluation” that outputs a tool that aids a 
Examiner agrees that the claims “distill huge amounts of information”; however, the mathematical techniques are purely conventional. For example, deriving an actual rate of utilization, comparing to a target, and calculating a cost of overuse are certainly conventional mathematical techniques; i.e. counting, multiplying, dividing, etc. Similarly, the specification discloses that the computer is purely generic.
Applicant compares the claim to Claim 1 of Example 42. Under Step 2A - Prong 2, the Example finds additional limitations that integrate the abstract idea into a practical application. In particular, converting information from a non-standard format to a standard one allowing users to share information regardless of the format. The claims here have no such feature, and Example 42 is not applicable.
Applicant compares the claims to Ex parte Del Bene, which the PTAB found improves the underlying behavior prediction technology. Applicant asserts that the recitation of communicating a significance of medical care provider’s departure from a standard of care likewise integrates the alleged abstract idea. Initially, Examiner notes that the specification in Del Bene supports an improvement of the prediction model – “the embodiments described herein achieve lifts of approximately 2.4 time to approximately 4.3 times, as compared to the lifts of 1.3 time to 1.6 times for known targeting methods for a large population. Unlike Del Bene, the present specification does not support an improved prediction technology, or any other technology or technical field. The specification discloses that known systems that analyze claim 
Applicant asserts that communicating a significance of a provider’s departure form a standard is unconventional. Outputting the results of an abstract process is an ancillary part of the abstract idea. The specification discloses that the output of a provider’s summary display on a standalone display allows a decision maker to compare and contrast the performance of a group of medical care providers using “any suitable combination of output presentation through any suitable output mechanism” (0190).
Applicant relies on Core Wireless, and asserts an improved user interface resulting from the particular manner by which subsequent display tiers must be accessed and the data displayed din each tier, referring to paragraphs 0246-0248 (as published). In Core Wireless, the Court found the asserted claims to be patent eligible under step one of the Mayo framework - i.e. the claims were not directed to an abstract idea. The Court noted that “although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices.” the claims require “An application summary that can be reached directly from the menu” and that “the application summary window list a limited set of data, ‘each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application’”; and that “the summary window ‘is displayed while one or more 
As in Core Wireless, we must look to the specification to determine if the claims are directed to an improved display. The specification discloses a wide range of devices that may be used to display the GUI including a monitor and a client computing device (0109). A user scrolls lists to select specialties, medical conditions, etc. by mouse click, touch screen or tab and arrow keys, “implemented in any suitable fashion” (0110)  Similarly, other functions are implemented in “any suitable fashion” to enable the GUI to function as described. Further, there is no disclosure that prior art interfaces had any deficits related to the efficient functioning of the 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,324,077 to Kassler et al. discloses utilizing medical data to analyze over-utilization of medical care to control costs and provide feedback to providers.
US PGPUB 2004/0236605 A1 to Somani discloses a healthcare management system that includes monitoring health services utilization for over-utilization and educating the provider (or revoking participation in the health plan if not improved).
US PGPUB 2007/0078680 A1 to Wennberg discloses a system for analyzing healthcare provider performance including over-utilization of services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Date: 13 May, 2021